Case: 4:21-cr-00259-RLW-SRW Doc. #: 2 Filed: 04/21/21 Page: 1 of 6 PageID #: 9


                                                                                          i · f~lED
                                                                         SUPPRESSED
                               UNITED STATES DISTRICT COURT                               : APR 21 202~
                                                                                          I       I



                               EASTERN DISTRICT OF MISSOURI                           I u'. S. DISTRICT COURT
                                                                                       1EASTERN DISTRICT OF MO
                                     EASTERN DIVISION                                 ;    I    ST. LOUIS
                                                                                      I           I
                                                                                      I
 UNITED STATES OF AMERICA,                        )
                                                  )
                                                                                      I           I
                  Plaintiff,                      )
                                                  )
                                                             4:21CR00259 RLW/SRW
 V.                                               )
                                                  )    No.
 XAVIER BROWN,                                    )
                                                  )
                  Defendant.                      )



                                         INDICTMENT
The Grand Jury charges:


                                        COUNTS 1-4
                                [WIRE FRAUD: 18 U.S.C. § 1343]

                                       INTRODUCTION

      1. From at least as early as April of 2017 through in or about March 2021, defendant

XAVIER BROWN ("Brown") devised and intended to devise a scheme to defraud Tlie Home

Depot and to obtain money and property by means of materially false and fraudulent pretenses,

representations and promises.

      2. The Home Depot is the largest home improvement retailer in the United States. The    I




company is h,eadquartered in unincorporated Cobb County, Georgia.

      3. The Home Depot offers two kinds of refunds for returned merchandise: receipted :and non-

receipted. Receipted refunds occur when customers present a receipt for the pur,chase of

merchandise and funds are issued back to the customer's original form of payment. Non-receipted

refunds occur when customers are unable to present a receipt for the purchase of merchandise and,
Case: 4:21-cr-00259-RLW-SRW Doc. #: 2 Filed: 04/21/21 Page: 2 of 6 PageID #: 10



instead of having the purchase price refunded, are issued a Home Depot store credit in the amount

of the original purchase price.

    4. The Home Depot uses a database called "Tandem" to process all sales trbs~ctions,
                                                                                                   II           I'
                                                                                                   I            I

including merchandise returns. Tandem is a database that enables users to query spbci:fic sales

transaction data, including sale refunds, payment method, dates, transaction idehtification,
                                                                                I ~
customer identification, store credits and gift cards.                          !                           I




                                                                                               I            '
    5. A customer returning non-receipted merchandise must provide some form of photb
                                                                                               I
                                                                                               '
identification to have the return processed. The Home Depot accepts State identification, driver's

license, military identification, and passports as a form of identification. The Home Depot sales

associates are required to enter a unique identifier from the photo identification in to Tandem to

track the return of non-receipted merchandise.

   6. The Home Depot issues store credit on a The Home Depot credit card, more, commonly   I




referred to as a "gift card." The gift cards can only be used for purchasing The Home Depot

merchandise and can be used at any location.

   7. The Home Depot gift card only has value when it is loaded electronically with funds by a

sales associate. A wire transfer occurs when funds are added to a The Home Depot gift card.

    8. The Home Depot gift card contains a bar-code and three series of numbers on the back of
                                                                                       I

the card. The Home Depot can track the gift cards from issuance to redemption throu,gh Tandem.

   9. All wire transfers to add funds to The Home Depot gift cards reside in a ~ta /center in
                                                                                       I
Austin, Texas. The data is replicated in near-real time to a datacenter in Atlanta, Gedrgia.
                                                                                       '                '




                                                 2
Case: 4:21-cr-00259-RLW-SRW Doc. #: 2 Filed: 04/21/21 Page: 3 of 6 PageID #: 11

                                                                                                       I

                                      MANNER AND MEANS                                              I  I



                                                                                                   II                  I
                                                                                                                       I


    10. It was part of the scheme that Brown stole merchandise from numerous The Hqme Depot
                                                                                                   I
                                                                                                   !
store locations.                                                                                   I
                                                                                                   I
                                                                                                   I               ,

    11. It was part of the scheme that Brown returned stolen merchandise to The Homb Depot in      I




numerous non-receipted return transactions.

    12. It was part of the scheme that Brown personally made more than 2,000 seJ_:jarate non-      1               I
                                                                                                                   I




receipted returns to The Home Depot.

    13. It was further part of the scheme that Brown completed multiple sets of returns at different

stores on different dates in 28 different states.

    14. It was further part of the scheme that Brown presented more than 1,900 different temporary

driver's license identifications to conduct the non-receipted returns to evade the fraud prevention

functions of the Tandem database. Brown presented temporary drivers licenses reflect~ng his true

name, but false driver license numbers, to avoid detection by The Home Depot frmid systems,

which prevent the processing of multiple returns affiliated with the same unique identificationI




number.

    15. It was further part of the scheme that Brown returned stolen merchandise to fraudulently

obtain store credits at The Home Depot branches located in the Eastern District of Missouri.

    16. It was further part of the scheme that Brown returned over $595,328 in stolen merchandise

to The Home Depot locations without a receipt.

    17. It was further part of the scheme that Brown received approximately $62,824 in store credit
                                                                                      I. IiI




in the Eastern District of Missouri as a result of non-receipted returns of stolen merch6idise.
                                                                                       I
                                                                                       I
                                                                                                               i



                                                    3




                                                                                                           I
                                                                                       !                   I
Case: 4:21-cr-00259-RLW-SRW Doc. #: 2 Filed: 04/21/21 Page: 4 of 6 PageID #: 12
                                                                                               I
                                                                                               I
                                  THE OFFENSE CONDUCT                                          I       :

     18. On or about each of the dates set forth below, in the Eastern District of Milsduri and
                                                                                               I       I

elsewhere, the defendant,                                                                      I       ,
                                                                                               I
                                           XAVIER BROWN,
                                                                                                   I

for the purpose of executing the scheme described above, and attempting to do so, con;ipl~ted the

following non-receipted returns of merchandise from The Home Depot, each time using a false

driver's license number, as described below, and thus caused to be transmitted by mdnslofwire
                                                                                     · I I I       I
communication in interstate commerce the signals and sounds described below for eac:\l count,

each transmission constituting a separate count:

 COUNT        DATE                        Transaction ID               AMOUNT              i
                                          ending in
 1           March 28, 2020                22999                       $319.16

 2           March 28, 2020               62765                        $352.87

 3           March 28, 2020               62799                        $358.93

 4           March 28, 2020               62831                        $162.00

All in violation of Title 18, United States Code, Section 1343.

                                        COUNTS
           [Unauthorized Use of Counterfeit Access Devise: 18 U.S.C. § 1029(a)(l)]

        From at least as early as April of2017 through in or about March of 2021, in:the Eastern

District of Missouri, and elsewhere, the defendant,

                                       XAVIER BROWN,

knowingly and with the intent to defraud, used counterfeit access devices, to wit\ ~audulent

Missouri Temporary Drivers' Licenses to perform non-receipted returns and receive !tot credits
                                                                                       I
                                                                                       I

via gift cards from The Home Depot, said use affecting interstate commerce, in that thej defendant's

                                                   4
Case: 4:21-cr-00259-RLW-SRW Doc. #: 2 Filed: 04/21/21 Page: 5 of 6 PageID #: 13




fraudulent conduct caused the transmission of interstate wires by a retailer engaged iljl interstate
                                                                                                 I




commerce.

       In violation of Title 18, United States Code, Section 1029(a)(l).

                                 FORFEITURE ALLEGATION

1.     The allegations contained in Counts 1-5 of this Indictment are hereby redne~ed and
                                                                                             ! ;
                                                                                             I


incorporated by

       2.      Upon conviction of the offense in violation of Title 18, United States: Code,

Section 1343 set forth in Counts 1-5 of this Indictment, the defendant, XAVIER BROWN, shall

forfeit to the United States of America, pursuant to Title 18, United States Code, Section

982(a)(2) to the United States of America any property constituting, or derived from, any

proceeds obtained, directly or indirectly, as a result of such violation. Subject to forfeiture is a

sum of money equal to the total value of any property, real or personal, constituting or derived

from any proceeds traceable to such violation.

3.     If any of the property described above, as a result of any act or omission of the defendant[s]:

       a.      cannot be located upon the exercise of due diligence;

       b.      has been transferred or sold to, or deposited with, a third party;

       c.      has been placed beyond the jurisdiction of the court;

       d.      has been substantially diminished in value; or

       e.      has been commingled with other property which cannot be divi~ed without
                                                                                         i
                                                                                         I           '

       difficulty, the United States of America shall be entitled to forfeiture of substitute property



                                                  5
Case: 4:21-cr-00259-RLW-SRW Doc. #: 2 Filed: 04/21/21 Page: 6 of 6 PageID #: 14



pursuant to Title 21, United States Code, Section 853(p), as incorporated by Title 28, UI}ite.~ States
                                                                                                 I

Code, Section 2461(c).

       All pursuant to 18 U.S.C. § 982(a)(2) and 28 U.S.C. § 2461(c).



Dated: - - - - - - -                                  A TRUE BILL.



                                                      FOREPERSON                          I

                                                                                          I
                                                                                             I       I
                                                                                          I
                                                                                          i          I
                                                                                          I

                                                                                          I
                                                      SAYLER A. FLEMING
                                                      United States Attorney




                                                      LINDA LANE,# 00114511A             1

                                                      Assistant United States Attorney ;




                                                  6
